

115 HR 7052 IH: No Federal Funds for Public Charge Act of 2018
U.S. House of Representatives
2018-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7052IN THE HOUSE OF REPRESENTATIVESOctober 9, 2018Ms. Judy Chu of California (for herself, Ms. Wasserman Schultz, Ms. Jayapal, Ms. Moore, Mr. Espaillat, Mr. Ellison, Ms. Pingree, Ms. Schakowsky, Ms. Clarke of New York, Mr. Panetta, Ms. Norton, Ms. Michelle Lujan Grisham of New Mexico, Ms. Lee, Ms. Bass, Mr. Thompson of California, Mr. Khanna, Mr. Pocan, Mrs. Napolitano, Ms. Wilson of Florida, Mr. Carson of Indiana, Mr. Gutiérrez, Mr. McGovern, Mr. Smith of Washington, Mrs. Watson Coleman, Mr. Cárdenas, Mr. Gomez, Mr. Quigley, Mr. Blumenauer, Mr. Nadler, Mr. Lewis of Georgia, Ms. DeLauro, Mr. Serrano, Mr. Pallone, Mr. DeSaulnier, Ms. Titus, Ms. Velázquez, Mr. Crowley, Mr. Cohen, Mr. McNerney, Mr. Larsen of Washington, Mr. Soto, Mr. Sires, Mr. Huffman, Miss Rice of New York, Mr. Thompson of Mississippi, Ms. Bonamici, Ms. Eddie Bernice Johnson of Texas, Ms. Roybal-Allard, Mr. Johnson of Georgia, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that no Federal funds may be used to carry out the proposed rule of the Department of
			 Homeland Security entitled Inadmissibility on Public Charge Grounds, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Federal Funds for Public Charge Act of 2018. 2.Sense of CongressIt is the sense of Congress that—
 (1)immigrants and their families are a core part of our Nation; (2)their health and safety is critical to the health and safety of our communities.
 (3)Federal, State, and local assistance programs promote self-sufficiency by ensuring that families, including immigrant and mixed-status families, maintain their health, strength, and stability, and can continue contributing to the nation’s social and economic life;
 (4)the proposed rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds is a sweeping and dangerous proposal that will impede access to essential food, medical care, and housing for many families;
 (5)the proposed rule would damage State and local economies while burdening health and service providers, and the Department of Homeland Security itself, in the preamble of the proposed rule, acknowledges the severe consequences of this proposal including that it could cause worse health outcomes, including increased prevalence of obesity and malnutrition, especially for pregnant or breast­feed­ing women, infants, or children, that it may decrease disposable income and increase the poverty of certain families and children, including U.S. citizen children and that it could lead to reduced revenues for healthcare providers, pharmacies, companies that manufacture medical supplies or pharmaceuticals, grocery retailers, and agricultural producers; and
 (6)the proposed rule would circumvent Congress and reverse 100 years of law and policy, restricting immigration and chilling access to services for which immigrants and their citizen family members are eligible, in a manner not authorized or contemplated by Congress.
 3.Restriction on Federal fundsNo Federal funds (including fees) made available for any fiscal year, may be used to implement, administer, enforce, or carry out the proposed rule of the Department of Homeland Security entitled Inadmissibility on Public Charge Grounds.
		